UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6302


KAREEM ALLEN,

                      Petitioner – Appellant,

          v.

JOEL HERRON; ALVIN KELLER,

                      Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:10-hc-02045-D)


Submitted:   July 21, 2011                   Decided:    July 25, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kareem Allen, Appellant Pro Se. Clarence Joe            DelForge, III,
Assistant  Attorney  General, Raleigh, North            Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kareem       Allen    seeks      to    appeal    the    district       court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate          of     appealability.             See     28     U.S.C.

§ 2253(c)(1)(A) (2006).               A certificate of appealability will not

issue     absent       “a    substantial         showing       of     the    denial     of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating           that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El      v.   Cockrell,       537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude       that    Allen    has      not    made    the    requisite      showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed    in      forma      pauperis,        and    dismiss    the    appeal.        We

dispense       with      oral    argument        because       the     facts    and     legal




                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3